

116 HR 7764 IH: Child Nutrition Relief Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7764IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Ms. Velázquez (for herself, Ms. Moore, Mr. Nadler, Mr. Espaillat, Mr. Cooper, Mr. Raskin, Mr. Smith of Washington, Ms. DelBene, Ms. Roybal-Allard, Mr. Welch, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo temporarily modify child nutrition programs due to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Child Nutrition Relief Act of 2020. 2.Waivers for schools due to COVID–19(a)School closuresSection 2102(d) of the Families First Coronavirus Response Act (42 U.S.C. 1760 note; Public Law 116–127) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2)—(A)by striking during a school closure and inserting through modified meal service models to achieve social distancing or during a school closure, including planned full or partial building closures,; and (B)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)that shall not terminate prior to August 31, 2021..(b)National school lunch program requirementsSection 2202 of the Families First Coronavirus Response Act (42 U.S.C. 1760 note; Public Law 116–127) is amended—(1)in subsection (c)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;(B)in the matter preceding subparagraph (A) (as so redesignated), by striking Notwithstanding and inserting the following:(1)In generalNotwithstanding; and(C)by adding at the end the following:(2)GuidanceThe Secretary shall provide guidance on serving hot meals under a waiver granted under this subsection.; and(2)by amending subsection (e) to read as follows:(e)SunsetThe authority of the Secretary to—(1)establish or grant a waiver under this section with respect to a qualified program described in subparagraph (A) through (C) of subsection (f)(1) shall expire on June 30, 2021; and(2)establish or grant a waiver under this section with respect to a qualified program described in subparagraph (D) of subsection (f)(1) shall expire on August 31, 2021..